Title: From Benjamin Franklin to Thomas McKean, 24 August 1776
From: Franklin, Benjamin
To: McKean, Thomas


Dear Sir,
Philada. Augt. 24. 1776
I heard your Letter read in Congress relating to the Disposition of the German Troops; and understanding from Col. Ross, that they are canton’d on the Island opposite to the Jersey Shore, I send you herewith some of the Resolutions of the Congress translated into their Language, as possibly you may find some Opportunity of conveying them over the Water, to those People. Some of the Papers have Tobacco Marks on the Back, it being suppos’d by the Committee, that if a little Tobacco were put up in each as the Tobacconists use to do, and a Quantity made to fall into the Hands of that Soldiery, by being put into a Drift Canoe among some other little Things, it would be divided among them as Plunder before the Officers could know the Contents of the Paper and prevent it. With great Esteem, I am, Sir, Your most obedient humble Servant
B Franklin
Col. McKean
 
Addressed: Free / To / The honble. Colonel McKean / of the Pennsylvania Forces / East Jersey / B Free Franklin
Endorsed: Letter. August 24th: 1776 Doctor Benjamin Franklin Member of Congress.
